DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is response to Applicant’s Amendment filed on 03/23/2021. Claims 1-2, 4-15, 17, and 20-24 are pending in the instant office action.
Claims 1-2, 4, 17, and 20 have been amended.
Claims 3, 16, 18-19 have been canceled.
Claims 21-24 are newly added.
The double patenting rejection is withdrawn with the approved Terminal Disclaimer filed on 03/18/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-15, 17, and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Thus, the previous indicated allowance subject matter is also withdrawn in view of new reference.

Claim Objections
Claim 21 is objected to because of the following informalities: 
As per claim 21: line 6, “diffusion fin;” inserts -- and --.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-15, 17, and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borthold et al., (U.S. Pub. 2008/0283925)
Borthold does not implicitly teach the phrase “diffusion fin” or “diffusion type”.
However, Borthold’s fig. 1A-1C, at least suggest “fin islands 103/101” from N-type and P-type in semiconductor device. (Notice: this finfet structure similar to the application fig. 2B-2C, paragraph 10).
It would have been obvious to one of ordinary skill in the art at the time of the effective date of claimed invention in the semiconductor device (i.e., CMOS) that the n+ diffusion and p+ diffusion of finfet in the semiconductor device included diffusion fins and diffusion types (Notice: see NPL: CMOS Fabrication and Layout, as evidence).
With respect to claims 1 and 21: Borthold teaches an integrated circuit, comprising: 
a substrate (‘734, fig. 1A-1C, substrate 102); 
a diffusion fin of a first diffusion type extending over the substrate, the diffusion fin of the first diffusion type formed to project upward from the substrate (‘734, fig. 1A-1C, fins 101, shows fin formed to project upward from the substrate, HFin, and also see fig. 5B, 1st fin 501a as a first diffusion type 500a, and also see fig. 5C, 6B-6C); 
a first local interconnect structure electrically contacting the diffusion fin of the first diffusion type (‘734, fig. 5B, first local interconnect structure 509a, and also see fig. 5C, 6B-6C); 
a diffusion fin of a second diffusion type extending over the substrate, the diffusion fin of the second diffusion type formed to project upward from the substrate (‘734, fig. 1A-1C, fins 101, shows fin formed to project upward from the substrate, and also see fig. 5B, 2nd fin 501b as a second diffusion type 500b, and also see fig. 5C, 6B-6C); 
a second local interconnect structure electrically contacting the diffusion fin of the second diffusion type (‘734, fig. 5B, second local interconnect structure 509b/620, and also see fig. 5C, 6B-6C, 609b); 
a first gate structure extending over and electrically contacting both the diffusion fin of the first diffusion type and the diffusion fin of the second diffusion type, the first gate structure extending along at least a portion of a first side of the first local interconnect structure and along at least a portion of a first side of the second local interconnect structure (‘734, fig. 5, first gate structure 505a, extending over and 
a second gate structure extending over and electrically contacting both the diffusion fin of the first diffusion type and the diffusion fin of the second diffusion type, the second gate structure extending along at least a portion of a second side of the first local interconnect structure and along at least a portion of a second side of the second local interconnect structure (‘734, fig. 5, second gate structure 505b, extending over and electrically contacting both the diffusion fin 501a of the first diffusion type 500a and the diffusion fin 501b of the second diffusion type 300b and the second gate structure 505b extending along at least a portion of a second side of the first local interconnect structure 509a and along at least a portion of a first side of the second local interconnect structure 520 and also see fig. 5C, 6B-6C, 609b).  

With respect claims 2 and 22: Borthold teaches the integrated circuit as recited in claim 1, wherein the first local interconnect structure is linear-shaped, and wherein the second local interconnect structure is linear- shaped, wherein the first gate structure is linear-shaped, and wherein the second gate structure is linear- shaped (see fig. 3A-7B, show the first local interconnect structure is linear-shaped, and wherein the second local interconnect structure is linear- shaped, wherein the first gate structure is linear-shaped, and wherein the second gate structure is linear- shaped)
With respect claims 4: Borthold teaches the integrated circuit as recited in claim 2, wherein the first gate structure is spaced apart from the first local interconnect structure by a first distance as measured perpendicularly between lengthwise centerlines of the first gate structure and the first local interconnect structure, and wherein the second gate structure is spaced apart from the first local interconnect structure by a second distance as measured perpendicularly between lengthwise centerlines of the second gate structure and the first local interconnect structure, wherein the second distance is substantially equal to the first distance (fig. 5A-7B, local interconnect structure 509a and 506b are have same width and also see par. 106-107 uniform).  
With respect claim 5: Borthold teaches the integrated circuit as recited in claim 1, wherein an overall length of the first gate structure as measured along a lengthwise centerline of the first gate structure is substantially equal (i.e., uniform) to an overall length of the second gate structure as measured along a lengthwise centerline of the second gate structure (fig. 5B, gates 505a and 505b are same length, par. 108).  
With respect claim 6: Borthold teaches the integrated circuit as recited in claim 5, wherein a first end of the first gate structure and a first end of the second gate structure are positioned at a first line that extends perpendicular to the lengthwise centerline of the first local interconnect structure, and wherein a second end of the first gate structure and a second end of the second gate structure are positioned at a AMENDMENTPage 3TELAPO49.C2Application No.: 16/593,459 Amendment Dated: March 18, 2021 Reply to Non-Final Office Action Dated: September 18, 2020second line that extends perpendicular to the lengthwise centerline of the second local interconnect structure (see fig. 1A-1C, and also see 5A-7B).  
With respect claim 7: Borthold teaches the integrated circuit as recited in claim 1, wherein a width of the first gate structure as measured perpendicular to a lengthwise centerline of the first gate structure is substantially equal to a width of the second gate structure as measured perpendicular to a lengthwise centerline of the second gate structure (fig. 5A-7B, uniform gate width and also see par. 106-107 uniform).  
With respect claim 8: Borthold teaches the integrated circuit as recited in claim 1, wherein a width of the first local interconnect structure as measured perpendicular to a lengthwise centerline of the first local interconnect structure is substantially equal to a width of the second local interconnect structure as measured perpendicular to a lengthwise centerline of the second local interconnect structure (fig. 5A-7B, uniform interconnect width and also see par. 106-108 uniform).  
With respect claim 9: Borthold teaches the integrated circuit as recited in claim 1, wherein the first local interconnect structure is electrically connected to a first power line, and wherein the second local interconnect structure is electrically connected to a second power line (see fig. 3A-7B, connect to VDD and VSS).  
With respect claim 10: Borthold teaches the integrated circuit as recited in claim 1, further comprising: a plurality of diffusion fins of the first diffusion type, wherein said diffusion fin of the first diffusion type is one of the plurality of diffusion fins of the first diffusion type, wherein the first local interconnect structure electrically contacts each of the plurality of diffusion fins of the first diffusion type (fig. 5B, plurality of fins 501a and first local interconnection 509b).  
With respect claim 11: Borthold teaches the integrated circuit as recited in claim 10, wherein the first gate structure extends over and electrically contacts each of the 
With respect claim 12: Borthold teaches the integrated circuit as recited in claim 11, wherein the second gate structure extends over and electrically contacts each of the plurality of diffusion fins of the first diffusion type (fig. 5B, gate 509b extends over and electrically contacts each of the plurality of diffusion fins of the first diffusion type plurality of fins 501a).  
With respect claim 13: Borthold teaches the integrated circuit as recited in claim 12, further comprising: a plurality of diffusion fins of the second diffusion type, wherein said diffusion fin of the second diffusion type is one of the plurality of diffusion fins of the second diffusion type, wherein the second local interconnect structure electrically contacts each of the plurality of diffusion fins of the second diffusion type (fig. 5B, plurality of fins 501b and second local interconnection 509b, also see fig. 6B, 609b).  
With respect claim 14: Borthold teaches the integrated circuit as recited in claim 13, wherein the plurality of diffusion fins of the first diffusion type includes three diffusion fins of the first diffusion type (see fig. 3A-7B, more than  three diffusion fins of the first diffusion type).  
With respect claim 15: Borthold teaches the integrated circuit as recited in claim 14, wherein the plurality of diffusion fins of the second diffusion type includes three diffusion fins of the second diffusion type (see fig. 3A-7B, more than  three diffusion fins of the second diffusion type).  
With respect claim 17: Borthold teaches the integrated circuit as recited in claim 1, further comprising: AMENDMENTPage 5TELAPO49.C2Application No.: 16/593,459 Amendment Dated: March 18, 2021 Reply to Non-Final Office Action Dated: September 18, 2020a third local interconnect structure electrically contacting both the diffusion fin of the first diffusion type and the diffusion fin of the second diffusion type, wherein the third local interconnect structure is linear-shaped (fig. 5A, third local Z connect both first and second type fins).  
With respect claim 20: Borthold teaches the integrated circuit as recited in claim 17, wherein the third local interconnect structure is positioned next to either the first gate structure or the second gate structure (fig. 5A, third local Z is parallel and next/adjacent with gates 505a and 505b).  

Claims 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borthold et al., (U.S. Pub. 2008/0283925) and Textbook: CMOS fabrication and layout.
With respect to claims 23-24: Borthold teaches n-type and p-type diffusions (not shown). 
Textbook: CMOS fabrication and layout shown p-type diffusion and n-type diffusion (fig. 1.43, ndiff and pdiff) and first and second diffusion fins may be the same or different diffusion types (see page 19-22).
It would have been obvious to one of ordinary skill in the art at the time of the effective date of claimed invention in the semiconductor device (i.e., CMOS) that the n+ diffusion and p+ diffusion of finfet in the semiconductor device included diffusion fins diffusion types can be same or different diffusion types in the device (Notice: see NPL: CMOS Fabrication and Layout).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851